                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                              ALEXANDRIA DIVISION

 SEAN WESLEY (#372598),                       CIVIL DOCKET NO. 1:16-CV-1479-P
 Plaintiff

 VERSUS                                       JUDGE DONALD E. WALTER

 LASALLE MANAGEMENT, ET AL.,                  MAGISTRATE JUDGE PEREZ-MONTES
 Defendants

                                            ORDER

       For the reasons stated in the Report and Recommendation of the Magistrate Judge

previously filed herein (Doc. 117), noting the absence of objections thereto, and concurring with

the Magistrate Judge’s findings under the applicable law;

       IT IS ORDERED that Motion for Temporary Restraining Order or Preliminary Injunction

against LaSalle Management (Doc. 110) is DENIED as MOOT.

       THUS DONE AND SIGNED at Shreveport, Louisiana, this 18th day of October, 2019.
